Citation Nr: 0815561	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  03-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to June 
1948 and from October 1950 to November 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a right knee 
disability.  

In an April 2004 decision, the Board denied the veteran's 
claim.  The veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2005 Order, the Court remanded the 
claim to the Board for readjudication in accordance with a 
Joint Motion for Remand.  The Board remanded the claim for 
additional assistance with development of the claim in 
January 2006.

In March 2004, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends that his current right knee disability 
is the result of an in-service injury sustained in 1951.  
Specifically, he asserts that he injured his right knee while 
unloading a gas truck.  He and his spouse of more than 50 
years report that the veteran has had right knee problems 
since that time.

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records are 
unavailable.  When a veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In this case, multiple attempts were made to secure 
the veteran's service medical records.  However, each of 
these requests for information received a negative response, 
and the appellant was duly informed of the unavailability of 
the records.

The available service records show that the veteran served as 
a locomotive mechanic.  The daily sick report records for the 
veteran's unit show that he was treated for an unspecified 
malady on several occasions in August 1951.  However, on 
examination at separation from service in November 1951, no 
physical abnormalities, including of the knees, were found.  
Post-service medical records demonstrate that in January 1961 
it was noted that three years earlier it had been determined 
that the veteran had a loose body in his right knee.  Records 
dated in January 1966 show a diagnosis of right knee 
osteochondritis dessicans, for which he underwent surgery.

VA has a heightened duty to assist the veteran where his 
service records are unavailable.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  The veteran is competent to report the incurrence of 
a right knee injury in service, as that injury is capable of 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Board additionally finds the veteran's 
testimony in this regard to be credible.  To date, no medical 
professional has opined as to the relationship between the 
current right knee disability and the veteran's period of 
active service.  However, the veteran has not yet been 
afforded a VA examination.  Accordingly, it remains unclear 
to the Board whether the veteran's current right knee 
disability is related to the injury sustained in service.  As 
a VA examiner has not yet had the opportunity to review the 
veteran's claims folder and render an opinion as to whether 
the veteran's current right knee disability is related to an 
injury sustained in service, and such a relationship is 
unclear to the Board, a remand for an examination and 
etiological opinion is necessary to adjudicate the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a joints 
examination.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's current right knee disability 
is related to or had its onset in 
service, to specifically include the 
reported in-service 1951 injury.  In 
doing so, the examiner must consider 
the statements of the veteran and his 
spouse as to the onset of the right 
knee disability, to include his report 
as to continuity of symptomatology.  
The rationale for the opinions must be 
provided in a legible report.

2.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

